Opinion filed September 22, 2016




                                       In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-16-00040-CV
                                    ___________

                       JOHN THOMPSON, Appellant
                                          V.
        GUITAR VETERINARIAN SERVICE, INC., Appellee

                      On Appeal from the 35th District Court
                              Brown County, Texas
                        Trial Court Cause No. CV1403091


                      MEMORANDUM OPINION
      Appellant has filed in this court an agreed motion to dismiss the appeal.
Appellant states that the parties have settled this litigation, and he requests that we
dismiss the appeal. Appellant certified that Appellee agreed to the motion. In
accordance with Appellant’s request, we dismiss this appeal.             See TEX. R.
APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and the appeal is dismissed.


September 22, 2016                                          PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.